DETAILED ACTION
This communication is in response to the Amendment and Arguments filed on 10/13/2021. Claims 1 and 3-10 are pending and have been examined.  Hence, this action has been made FINAL.
All Objections/Rejections not mentioned in this OA has been withdrawn by the Examiner.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
The Applicant has amended independent Claim 1. Hence, the Applicant’s arguments are moot in view of new grounds for rejection. More specifically, the newly added limitation to Claim 1 of “inserts the target term into the second display-purpose translated sentence” raises new grounds for rejection. 
Regarding Claim 1, Examiner disagrees with Applicant’s arguments Marciano fails to disclose "when the storage unit does not store the target translated term, the controller generates a second display-purpose translated sentence by replacing the substitute translated term contained in the provisional translation with the representative term and inserts the target term into the second display-purpose translated sentence.” Marciano correctly teaches “when the storage unit does not store the target translated term, the controller generates a second display-purpose translated sentence by replacing the substitute translated term contained in the provisional translation with the representative term” but does fail to disclose 
Further, the Applicant’s arguments addresses the newly amended Claims 9 and 10. More specifically, Claims 9 and 10 are newly added limitations also raise new grounds for rejection. Therefore, a new reference (Deming) will be applied towards Claims 9 and 10.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marciano et. al. (U.S. Patent Document No. 20130262080 A1, hereinafter Marciano, in view of Nagao et. al. (US Patent Document US 2006/0217955 A1), hereinafter Nagao.
Regarding Claim 1, Marciano teaches:
A translation device (Marciano, Paragraph 7: multiengine machine translation [as translator]) that acquires an original sentence expressed in a first language (Figure 1, Marciano, Paragraph 25, 27: receiving a source string [as original sentence] in a source language [as first language] for translation, with the source string as one or more sentences in a human language e.g. Spanish), and replaces a target term contained in the original sentence with a substitute term in the first language to generate a processed sentence (Marciano, Paragraph 30, 34, 37-39, 64-67, 104; translator processes the source string before translation via sequestration, normalization, and tokenization by replacing element e.g. “brb” as target term with a temporary textual element “be right back”), the translation device comprising: 
a storage unit (Marciano, Figures 1 and 5, Paragraph 25: memory 500 [as storage unit] in Step 120) that stores the target term, the substitute term, a substitute translated term, and a representative term (Marciano, Paragraph 30, 61: user-specific translation data, which includes source-identification rule data [as target term], translation memory data [as substitute term and substitute translated term], and glossary data [as representative term]; also normalization data), the substitute translated term being a translation of the substitute term and being expressed in a second language, the representative term indicating a type of the target term and being expressed in the second language (Marciano, Paragraphs 25, 27, 
a communication unit that outputs the processed sentence to a first external device (Marciano, Figure 3, Paragraph 69 and 90: communication module 330-3 e.g. network [as communication unit]; remote translator engine 370 [as first external device]) and acquires a provisional translation from the first external device, the provisional translation being a translation of the processed sentence and expressed in the second language, the first external device having a function of making translation from the first language into the second language (Marciano, Paragraph 69: network outputs source string and obtains from translator a message translated from one language to another]);
a display unit (Marciano, Figure 3, Paragraph 92: user application 310 with graphical user interface); and
a controller (Marciano, Figure 3, Paragraphs 110-111: translation output generation module 330-4 that interfaces via API with display and other system components) that controls the display unit, wherein
when the storage unit stores a target translated term that is a translation of the target term and is expressed in the second language (Marciano, Paragraph 30 and 111: when memory 500 stores user specific translation data and normalization data and indication of a target language [as second language]), the controller replaces the substitute translated term contained in the provisional translation with the target translated term to generate a first display-purpose translated sentence (Marciano, Figure 3, Paragraphs 49: translation output generation module 330-4 replaces temporary textual element “PERSONNAME” with 
when the storage unit does not store the target translated term (Marciano, Paragraph 107: when glossary data 340-1 does not store translation for substring e.g. “Oracle” identified as a “Do Not Translate” word), the controller generates a second display-purpose translated sentence by replacing the substitute translated term contained in the provisional translation with the representative term (Marciano, Figure 3 and Paragraph 107: tokenization module 330-2 replaces the substring e.g. "Oracle" with representative term e.g. “COMPANYNAME" to generate finalized translated string [as a second display-purpose translated sentence]) and 
then causes the display unit to display the second display-purpose translated sentence including the target term (Marciano, Paragraph 49 and 111: translation output generation module 330-4 makes finalized translated string available to user application’s graphical user interface to display).
Marciano does not teach:
inserts the target term into the second display-purpose translated sentence, and 
However, Nagao teaches:
inserts the target term into the second display-purpose translated sentence (Nagao, Figure 6B and 7A, Paragraph 24-25: translation process wherein Japanese text is translated into 
    PNG
    media_image1.png
    36
    20
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    31
    50
    media_image2.png
    Greyscale
  as target terms] are not translated and the reading of the terms [as representative terms] are added next to the [target] terms in brackets, [with the final translated sentence to include both the target and representative term pairs 
    PNG
    media_image1.png
    36
    20
    media_image1.png
    Greyscale
and  
    PNG
    media_image2.png
    31
    50
    media_image2.png
    Greyscale
].
Marciano and Nagao are both considered to be analogous to the claimed invention because they are in the same field of machine language translation. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Marciano (directed to a translational device for translating messages between two languages; a storage unit for storing a target, substitute, substitute translated, and representative term; a communication unit that acquires a provisional translation in a second language; a controller unit that controls the display, replaces the substitute translated term with target translation term when the target translation term is stored, replaces substitute translated term with representative term when the target translation term is not stored, and generates a translated sentence to display) and Nagao (directed to adding reading of the terms [as representative terms] next to the [target] terms, with the translated sentence including the target term) and arrived at a translational device for translating messages between two languages; a storage unit for storing a target, substitute, substitute translated, and representative term; a communication unit that acquires a provisional translation in a second language; a controller unit that controls the display, replaces the substitute translated term with target translation term when the target translation term is stored, replaces substitute translated term with representative term when the target translation term is not stored, adds the reading of the terms [as representative terms] next to the [target] terms, with the 
Regarding Claim 3, Marciano and Nagao teaches all of Claim 1 limitations above. Furthermore, Marciano teaches:
The translation device according to claim 1, wherein the display unit displays an image (Marciano, Figures 5, 8-9, Paragraphs 140-142: web interface, which is part of the translation profile interface 530, managing glossary data stored and managing translation memory data) that allows input of the target term, the target translated term, and the type of the target term (Marciano, Paragraph 140-141: see web interface allows users to create new glossary data that store a corresponding target term and the type of the target term e.g. grammatical attributes; Marciano,  Paragraph 142: web interface allows users to create new translation memory data that store a target translated term), and when receiving at least the target term and the type of the target term, the controller stores the received target term and type of the target term in the storage unit; (Marciano, Paragraphs 120 and 141: memory 500 stores corresponding target term and the type of the target term e.g. grammatical attributes under new glossary data).  
Regarding Claim 4, Marciano and Nagao teaches all of Claim 1 limitations above. Furthermore, Marciano teaches:

Regarding Claim 5, Marciano and Nagao teaches all of Claim 1 limitations above. Furthermore, Marciano teaches:
The translation device according to claim 1, wherein the storage unit stores a type of the substitute term (Marciano, Paragraph 74: grammatically-sensitive tokenization and grammatical flag types e.g. part of speech, gender, plurality), and the type of the target term is identical to the type of the substitute term (Marciano, Paragraph 77: target term “placa madre” and substitute term “GFTK121” share identical grammatical flags: noun, feminine, and singular).
Regarding Claim 6, Marciano and Nagao teaches all of Claim 1 limitations above. Furthermore, Marciano teaches:

Regarding Claim 7, Marciano and Nagao teaches all of Claim 1 limitations above. Furthermore, Marciano teaches:
The translation device according to claim 1, further comprising an input unit that acquires a speech (Marciano, Paragraph 92: user voice dictation application [as input unit]), wherein the communication unit outputs voice data of the speech to a second external device and acquires the original sentence in accordance with the voice data from the second external device (Marciano, Paragraph 28: the source string, target language, and the user identification information may be received via any type of communication link or network).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marciano, in view of Nagao and in view of Liu et. al. (U.S. Patent Document No. 8452603 B1), hereinafter Liu.
Regarding Claim 8, Marciano teaches:
A translation device (Marciano, Paragraph 7: multiengine machine translation [as 
a storage unit (Marciano, Figures 1 and 5, Paragraph 25: memory 500 [as storage unit] in Step 120) that stores the target term, the substitute term, a substitute translated term, and a representative term (Marciano, Paragraph 30, 61: user-specific translation data, which includes source-identification rule data [as target term], translation memory data [as substitute term and substitute translated term], and glossary data [as representative term]; also normalization data), the substitute translated term being a translation of the substitute term and being expressed in a second language, the representative term indicating a type of the target term and being expressed in the second language (Marciano, Paragraphs 25, 27, and 30: user-specific translation data processes source string before and after translation, indication of a target language [as second language]);
a communication unit that outputs the processed sentence to a first external device (Marciano, Figure 3, Paragraph 69 and 90: communication module 330-3 e.g. network [as communication unit]; remote translator engine 370 [as first external device]) and acquires a 
an output unit (Marciano, Figure 3, Paragraph 92: user application 310 with graphical user interface); and
a controller (Marciano, Figure 3, Paragraphs 110-111: translation output generation module 330-4 that interfaces via API with display and other system components) that controls the output unit, wherein
when the storage unit stores a target translated term that is a translation of the target term and is expressed in the second language (Marciano, Paragraph 30 and 111: when memory 500 stores user specific translation data and normalization data and indication of a target language [as second language]), the controller replaces the substitute translated term contained in the provisional translation with the target translated term to generate a first output-purpose translated sentence (Marciano, Figure 3, Paragraphs 49: translation output generation module 330-4 replaces temporary textual element “PERSONNAME” with associated target textual element “Mark Smith” to generate a finalized translated string [as a first output-purpose translated sentence]), and then causes the output unit to output sound of the first output-purpose translated sentence (Marciano, Paragraph 111: translation output generation module 330-4 makes finalized translated string available to user application’s graphical user interface to output), and 

then causes the output unit to output sound of the second output-purpose translated sentence (Marciano, Paragraph 49 and 111: translation output generation module 330-4 makes finalized translated string available to user application’s graphical user interface to output).
Marciano does not teach:
inserts the target term into the second output-purpose translated sentence, and 
However, Nagao teaches:
inserts the target term into the second output -purpose translated sentence (Nagao, Figure 6B and 7A, Paragraph 24-25: translation process wherein Japanese text is translated into English; original terms [
    PNG
    media_image1.png
    36
    20
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    31
    50
    media_image2.png
    Greyscale
  as target terms] are not translated and the reading of the terms [as representative terms] are added next to the [target] terms in brackets, [with the final translated sentence to include both the target and representative term pairs 
    PNG
    media_image1.png
    36
    20
    media_image1.png
    Greyscale
and  
    PNG
    media_image2.png
    31
    50
    media_image2.png
    Greyscale
].

Marciano in view of Nagao does not teach:
an output unit
the output unit to output sound of the first output-purpose translated sentence
the output unit to output sound of the second output-purpose translated sentence
However, Liu teaches:
an output unit (Liu, Paragraph 16: voice output; Paragraph 23: output device e.g. a speaker)
the output unit to output sound of the first output-purpose translated sentence (Liu, Paragraph 16: operating system causes a voice output, which corresponds to a spoken utterance of the translation of the text into a second language, to be played at the computing device through a speaker; Paragraph 48: text translation for converting into voice output)
the output unit to output sound of the second output-purpose translated sentence (Liu, Paragraph 16: operating system causes a voice output, which corresponds to a spoken utterance of the translation of the text into a second language, to be played at the computing device through a speaker; Paragraph 48: text translation for converting into voice output)

Marciano, Nagao and Liu are all considered to be analogous to the claimed invention because they are in the same field of machine language translation. Accordingly, it would have .
s 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marciano, in view of Nagao and in view of Deming et. al. (US Patent Document US 2019 / 0251175 A1), hereinafter Deming, which is also supported by its Provisional Application Deming2 et. al. (US Patent Document US 62/308,085), hereinafter Deming2.
Regarding Claim 9, Marciano in view of Nagao teaches all of Claim 1 limitations above, with the exception of the following that Marciano in view of Nagao does not teach:
wherein the controller inserts the target term after the representative term and before a next word to the representative term in the second display-purpose translated sentence.
However, Deming teaches:
wherein the controller inserts the target term after the representative term and before a next word to the representative term in the second display-purpose translated sentence. (Deming, Figure 14, which is also supported by Deming2, Page 54, Lines 2-9 : processor 210 [as controller] translates the written message [as translated sentence], where 
    PNG
    media_image3.png
    18
    35
    media_image3.png
    Greyscale
 is the target term after the representative term “anata” and before the next word “today.”).
Deming, Figure 14:

    PNG
    media_image4.png
    190
    368
    media_image4.png
    Greyscale

Deming2, Page 21, Lines 19-25:

    PNG
    media_image5.png
    189
    670
    media_image5.png
    Greyscale

Marciano, Nagao, and Deming are all considered to be analogous to the claimed invention because they are in the same field of machine language translation. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Marciano (directed to a translational device for translating messages between two languages; a storage unit for storing a target, substitute, substitute translated, and representative term; a communication unit that acquires a provisional translation in a second language; a controller unit that controls the display, replaces the substitute translated term with target translation term when the target translation term is .
s 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marciano, in view of Nagao, in view of Liu, and in view of Deming.
Regarding Claim 10, Marciano, in view of Nagao and in view of Liu, teaches all of Claim 8 limitations above, with the exception of the following that Marciano, in view of Nagao and in view of Liu, does not teach:
wherein the controller inserts the target term after the representative term and before a next word to the representative term in the second output-purpose translated sentence.
However, Deming teaches:
wherein the controller inserts the target term after the representative term and before a next word to the representative term in the second display-purpose translated sentence. (Deming, Figure 14, which is also supported by Deming2, Page 54, Lines 2-9 : processor 210 [as controller] translates the written message [as translated sentence], where 
    PNG
    media_image3.png
    18
    35
    media_image3.png
    Greyscale
 is the target term after the representative term “anata” and before the next word “today.”).
Marciano, Nagao, Liu, and Deming are all considered to be analogous to the claimed invention because they are in the same field of machine language translation. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Marciano (directed to a translational device for translating messages between two languages; a storage unit for storing a target, substitute, substitute translated, and representative term; a communication unit that acquires a provisional translation in a second language; a controller unit that controls the output unit, replaces the substitute translated term with target translation term when the target translation term is stored, replaces substitute translated term with representative term when the target .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUP CHANDORA whose telephone number is (571)272-4202.  The examiner can normally be reached on Full-time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Paras Shah can be reached on (571) 270-1650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


/ANUP CHANDORA/Examiner, Art Unit 2658                    

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658